Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 1 of 33




     EXHIBIT C




                                                                  Exhibit C
      Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD PageReceived
                                                                     2 of 33and E-Filed for Record
                                                                                                      7/22/2019 4:54 PM
                                                                                               Melisa Miller, District Clerk
                                                                                              Montgomery County, Texas
                                                                                              Deputy Clerk, Beth Rogers

                                 CAUSE NO: 19-07-09963
                                           _____________

REXIE PEREZ AND BESY PEREZ,                 §                   IN THE DISTRICT COURT OF
PLAINTIFFS                                  §
                                            §           Montgomery County - DC - County Court at Law #2
                                            §
VS.                                         §            MONTGOMERY COUNTY, TEXAS
                                            §
ALLSTATE INDEMNITY COMPANY                  §
DEFENDANT                                   §                       ___ JUDICIAL DISTRICT

             PLAINTIFFS' ORIGINAL PETITION WITH WRITTEN DISCOVERY

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME REXIE PEREZ AND BESY PEREZ, hereinafter called Plaintiffs,

complaining of and about ALLSTATE INDEMNDITY COMPANY, hereinafter called

Defendant, and for cause of action show unto the Court the following:

                          DISCOVERY CONTROL PLAN LEVEL

        1.      REXIE PEREZ AND BESY PEREZ, Plaintiffs affirmatively plead that they seek

only monetary relief no more than $75,000 including damages of any kind, penalties, costs,

expenses, pre-judgment interest, and attorney fees, and intend that discovery be conducted under

Discovery Level 2.

                                     PARTIES AND SERVICE

        2.      Plaintiffs are individuals that own real property in New Caney, Montgomery

County, Texas.

        3.      Defendant, ALLSTATE INDEMNITY COMPANY is an insurance company

engaging in the business of insurance in the State of Texas. This Defendant may be served with

process through its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900,

Dallas, Texas 75201-3136.

        .
Rexie Perez and Besy Perez – POP with Disc – Allstate                                            Page 1
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 3 of 33



                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this action because Plaintiffs seek

damages within the jurisdictional limits of this Court and because the causes of action asserted

herein are not subject to exclusive jurisdiction in another Court.

       5.      This Court has jurisdiction over Defendant because this Defendant is an insurance

company that engages in the business of insurance in Texas, and Plaintiffs cause of action arose

out of this Defendant’s business activities in Texas.

.      6.      Venue in Montgomery County is proper in this cause pursuant to Section 17.56 of

the Texas Business and Commerce Code and under Section 15.002(a)(1) of the Texas Civil

Practice and Remedies Code because a substantial part of the events or omissions giving rise to

this lawsuit occurred in Montgomery County, Texas. Furthermore, venue is proper in

Montgomery County, Texas because the insured property is in this county.

                                              FACTS

       7.      Plaintiffs are the owners of a Texas Homeowner’s Insurance policy (hereinafter

referred to as “the Policy”), which as issued by Defendant.

       8.      Defendant sold and issued Plaintiffs the Policy insuring the property against

damages caused by hail, windstorm and other covered perils.

       9.      During the effective policy period, Plaintiffs owned real property with

improvements located at 24030 Carpenter Bee Drive, New Caney, Texas 77357, located in

Montgomery County, Texas (hereinafter referred to as “the Property”).

       10.     During the effective policy period, the Property described above sustained severe

damages to the roof due to the direct force of wind and hail. As a result, the inside of the

Property sustained resulting water damage from storm created openings in the roof.


Rexie Perez and Besy Perez – POP with Disc – Allstate                                      Page 2
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 4 of 33



          11.    Plaintiff duly notified Defendant of the damage sustained and asked that

Defendant pay for the damages to the Property and other damages covered by the terms of the

Policy.

          12.    Defendant then assigned Plaintiff Claim No. 0472941848 (hereinafter “the

Claim”) and assigned an adjuster, agent, representative of Defendant to perform a site inspection

of the damages and evaluate and process the Claim.

          13.    Defendant improperly adjusted Plaintiffs’ claim and failed to conduct a

reasonable and thorough investigation of the covered damages. Without limitation the report

misrepresented the cause of, scope of, and cost to repair the damage to Plaintiffs’ home, as well

as the amount of insurance coverage for Plaintiffs’ losses under the Policy. Defendant made

these and other false representations to Plaintiffs, either knowingly or recklessly. Defendant

made these false representations with the intent that Plaintiffs act in accordance with the

misrepresentations. Plaintiffs relied on their misrepresentations, including but not limited to,

those regarding the cause of, scope of, and cost to repair the damage to Plaintiffs’ home.

Plaintiffs have been damages as a result of that reliance.

          14. The inspection of Plaintiffs’ Property on October 24, 2017 was brief, substandard and

inadequate. The inspection report failed to include all the damages that were observed during the

inspection and undervalued the damages and ultimately denied/underpaid the Claim. Despite the

existence of obvious and easily identifiable damages, the report claimed there were minimal

storm related damages and the condition of the roof was misrepresented as well as the cause of

water intrusion and interior damages. Defendant’s liability for the extension of further coverage

and further payment was reasonably clear.




Rexie Perez and Besy Perez – POP with Disc – Allstate                                       Page 3
     Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 5 of 33



        15. Plaintiffs were entitled to receive benefits that were covered by the insurance policy.

However, Defendant performed an outcome-oriented investigation of Plaintiffs’ Claim, which

resulted in a biased, unfair and inequitable evaluation of Plaintiffs losses on the Property.

Defendant has delayed payment to Plaintiffs for necessary and covered Property damages under

the Policy. To date, Defendant has yet to make a full payment on the Claim.

        16.    Plaintiffs were forced to hire their own representative to inspect and evaluate the

obvious damages to the Property that Defendant deliberately ignored to avoid payment on the

Claim. Additionally, as a result of Defendant’s wrongful acts and omissions, Plaintiffs were

forced to retain an attorney to prosecute the claim for insurance benefits to which they are

entitled.

        17. Plaintiffs’ experience is not an isolated case. The wrongful acts and omissions

Defendant committed in this case, or similar acts and omissions, occur with such frequency that

they constitute a general business practice of Defendant with regards to handling these types of

claims. Defendant’s entire claim process is unfairly designed to reach favorable outcomes for

the company at the expense of the policyholder.

        18.    As set forth below, Defendant failed to comply with the Policy, the Texas

Insurance Code and Texas law in handling Plaintiffs’ Claim by:

        a.     Wrongfully denying Plaintiffs’ Claim for full repairs to the Property even though
               the Policy provides coverage for losses such as those Plaintiffs are claiming;

        b.     Underpaying some of Plaintiffs Claim by not providing full coverage for damages
               sustained to the Property;

        c.     Improperly and inadequately scoping the damages to the Property during
               Defendant’s investigation; and

        d.     Continuing to delay in the payment of damages to the Property, including the roof
               and interior.


Rexie Perez and Besy Perez – POP with Disc – Allstate                                       Page 4
     Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 6 of 33



       19.     Additionally, Defendant breached its contractual obligation to Plaintiffs by

continuing to refuse to adequately compensate Plaintiffs for the damage to the Property pursuant

to the terms of the Policy. Notably, Defendant refused to pay for the proceeds of the Policy

despite the fact pre-suit demand for payment in the amount sufficient to cover the damage to the

Property was made.

       20.     Plaintiffs complied with all obligations under the Policy, and all conditions

precedent to recovery upon the Policy are satisfied.

       21.     Defendant continues to delay in the payment of the damages to the Property

despite Plaintiffs’ request. Accordingly, Plaintiffs have not been paid and/or paid in full for the

damages to the Property.

       22.     As a result of Defendant’s wrongful acts and omissions, Plaintiffs were forced to

retain legal counsel to represent Plaintiffs with respect to these causes of action.

                                      CAUSES OF ACTION

       23.     Plaintiffs incorporate by reference all facts and circumstances set forth under the

foregoing paragraphs.

                                   BREACH OF CONTRACT

       24.     Defendant had a contract of insurance with Plaintiffs. Defendant breached the

terms of that contract by wrongfully denying and/or underpaying the Claim and Plaintiffs were

damaged thereby.

       25.     Due      to   Defendant’s    breach     of   the   contract   terms     and   continual

denial/underpayment of this Claim, Plaintiffs continue to sustain damages to their Property.

       26.     Defendant’s breach proximately caused Plaintiff’s injuries and damages.




Rexie Perez and Besy Perez – POP with Disc – Allstate                                          Page 5
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 7 of 33



       27.    Plaintiffs have been required by the actions of Defendant to retain the services of

undersigned counsel and have agreed to pay undersigned counsel reasonable attorney’s fees.

    UNFAIR SETTLEMENT PRACTICES or DECEPTIVE ACTS OR PRACTICES

       28.    Plaintiffs incorporate by reference all facts and circumstances set forth under the

foregoing paragraphs.

       29.    Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

       30.    Defendant is liable for its unfair and deceptive acts as defined by TEX. INS.

CODE §541.002.

       31.    Defendant violated TEX. INS. CODE §541.060(a) by engaging in unfair

settlement practices during the handling of the claim.         All of Defendant’s violations are

actionable pursuant to TEX. INS. CODE §541.151.

       32.    Defendant engaged in the following unfair settlement practices:

              a.        Pursuant to TEX. INS. CODE §541.060(a)(1), misrepresenting to
                        Plaintiffs material facts or Policy provisions relating to the coverage at
                        issue by indicating that the damage to the Property was not covered under
                        the Policy even though it was reasonably clear that the damage was caused
                        by a covered peril.

              b.        Pursuant to TEX. INS. CODE §541.060(a)(2)(A), failing to attempt in
                        good faith to effectuate a prompt, fair, and equitable settlement of the
                        Claim, even though Defendant’s liability under the Policy was reasonably
                        clear. Specifically, Defendant failed to make an attempt to settle the
                        Claim fairly despite the fact that Defendant was aware of its liability to
                        Plaintiffs under the Policy.

              c.        Pursuant to TEX. INS. CODE §541.060(a)(1), failing to promptly provide
                        Plaintiffs with a reasonable explanation of the basis in the Policy, in
                        relation to the facts or applicable law, for defendant’s denial of the Claim
                        or offer of a compromise settlement of the Claim. Specifically, Defendant
                        failed to offer Plaintiffs adequate compensation for damages to the
                        Property without reasonable explanation as to why full payment was not
                        being made.



Rexie Perez and Besy Perez – POP with Disc – Allstate                                        Page 6
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 8 of 33



              d.      Pursuant to TEX. INS. CODE §541.060(a)(4), failing within a reasonable
                      time to affirm or deny coverage of the Claim to Plaintiffs or to submit a
                      reservation of rights. Specifically, Plaintiffs did not receive a timely,
                      written indication of acceptance or rejection regarding the entire claim.

              e.      Pursuant to TEX. INS. CODE §541.060(a)(7), refusing to pay Plaintiffs’
                      Claim without conducting a reasonable investigation with respect to the
                      Claim. Defendant’s outcome-oriented investigation of the Claim resulted
                      in unfair evaluation of the Damage to Plaintiff’s Property.

       33.    Each of the foregoing unfair settlement practices was committed with knowledge

by Defendant and was a producing cause of Plaintiffs’ injuries and damages.

       34.    Specifically, Defendant violated the Texas Deceptive Trade Practices Act

(“DTPA”) in the following respects:

              1.      Defendant represented that the agreement confers or involves rights
                      remedies, or obligations which it does not have, or involve, or which are
                      prohibited by law.

              2.      Defendant failed to disclose information concerning goods or services
                      which was known at the time of the transaction when such failure to
                      disclose such information was intended to induce the consumer into a
                      transaction that the consumer would not have entered into had the
                      information been disclosed.

              3.      Defendant, by accepting insurance premiums but refusing without a
                      reasonable basis to pay benefits due and owing, engaged in an
                      unconscionable action or course of action as prohibited by §17.50(a)(1)(3)
                      of the DTPA, in that Defendant took advantage of Plaintiffs’ lack of
                      knowledge, ability, experience, and capacity to a grossly unfair degree,
                      that also resulted in a gross disparity between the consideration paid in the
                      transaction and the value received, in violation of Chapter 541 of the
                      Texas Insurance Code.

       35.    Defendant knowingly committed the acts complained of. As such, Plaintiffs are

entitled to exemplary and/or treble damage pursuant to the DTPA and TEX. INS. CODE

§541.152(a)-(b).




Rexie Perez and Besy Perez – POP with Disc – Allstate                                       Page 7
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 9 of 33



             MISREPESENTATION OF INSURANCE POLICY VIOLATIONS

       36.     Plaintiffs incorporate by reference all facts and circumstances set forth under the

foregoing paragraphs.

       37.     Additionally, Defendant made misrepresentations about Plaintiffs’ insurance

Policy and Claim in violation of TEX. INS. CODE §541.061. All of Defendant’s violations are

actionable pursuant to TEX. INS. CODE §541.151.

       38.     Defendant engaged in deceptive insurance practices by making an untrue

statement of material fact in violation of §541.061(1). Specifically, Defendant misrepresented the

true scope and amount of the Claim despite the existence of obvious and easily identifiable

property conditions warranting the extension of further coverage under the Policy.

       39.     Each of the foregoing unfair settlement practices was committed with knowledge

by Defendant and was a producing cause of Plaintiffs’ injuries and damages.

                     PROMPT PAYMENT OF CLAIMS VIOLATION

       40.     Plaintiffs incorporate by reference all facts and circumstances set forth under the

foregoing paragraphs.

       41.     Plaintiffs’ Claim is a claim under the insurance Policy issued by Defendant, of

which Plaintiffs gave Defendant proper notice. As set forth more fully below, Defendant’s

conduct constitutes a violation of the Texas Prompt Payment of Claims Statute, which is made

actionable by TEX. INS. CODE §542.060.

       42.     Specifically, Defendant violated the Prompt Payment of claims provisions of

TEX. INS. CODE §542 by:

               a.       Failing to acknowledge receipt of Plaintiffs’ Claim, commence
                        investigation of the Claim, and request from Plaintiffs all items,
                        statements, and forms that they reasonably believed would be required
                        within the applicable time constraints, as described above, which
Rexie Perez and Besy Perez – POP with Disc – Allstate                                      Page 8
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 10 of 33



                        constitutes a non-prompt payment of claims and a violation of TEX. INS.
                        CODE §542.055;

                b.      Failing to notify Plaintiffs in writing of its acceptance or rejection of the
                        full and entire Claim within the applicable time constraints provided by
                        TEX. INS. CODE §542.056; and

                c.      Delaying payment of the Claim following Defendant’s receipt of all items,
                        statements, and forms reasonably requested and required, longer than the
                        amount of time provided by TEX. INS. CODE §542.058. Defendant
                        delayed full payment of the Claim and, to date, Plaintiffs still have not
                        receive full payment on the Claim.

       BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING/BAD FAITH

        43.     Plaintiffs incorporate by reference all facts and circumstances set forth under the

foregoing paragraphs.

        44.     Since Plaintiffs initially presented the Claim to Defendant, the liability of

Defendant to pay the full Claim in accordance with the terms of the Policy was reasonably clear.

The damage to Plaintiffs home was not apparent until after the loss made the basis of Plaintiffs’

insurance Claim. It is no coincidence that there was no apparent windstorm, rain, and/or hail

damage prior to the loss, and significant damage just after. The wind damage to the property

was at all times reasonably clear during Defendant’s claim investigation, such that any adjuster

or insurance carrier acting in good faith would know or should have known to acknowledge and

accept coverage for such damages. Instead, Defendant purposely failed to acknowledge and

accept full coverage for reasonably clear wind damage. Alternatively, Defendant was grossly

negligent in failing to acknowledge and accept full coverage for the reasonably clear wind

damages to the property.

        45.     As a result of Defendant’s outcome-oriented investigation, Defendant continues to

refuse to pay Plaintiffs in full for the Claim.



Rexie Perez and Besy Perez – POP with Disc – Allstate                                         Page 9
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 11 of 33



       46.     Defendant denied coverage and delayed payment for the full amount of Plaintiffs’

claim when it had no reasonable basis for doing so. Defendant knew or should have known by

the exercise of reasonable diligence that its liability was reasonably clear, and its failure, as set

forth above, to adequately and reasonably investigate and evaluate Plaintiffs’ Claim, constitutes a

breach of the duty of good faith and fair dealing.

       47.     The Texas Supreme Court has recognized a “duty on the part of insurers to deal

fairly and in good faith with their insureds. That duty emanates not from the terms of the

insurance contract, but from an obligation imposed in law ‘as a result of a special relationship

between the parties governed or created by a contract.”’ Viles v. Security Nat. Ins. Co., 788 S.W.

2d 566, 567 (Tex. 1990) (citing Arnold v. National County Mutual Fire Insurance Co., 725 S.W.

2d 165 (Tex. 1987)). Therefore, insured can institute a cause of action against insurers for

breach of the duty of good faith and fair dealing.

       48.     Defendant and Plaintiffs are in a special relationship, created by the insurance

contract, giving rise to a duty on the part of Defendant to deal fairly and, in good faith with

Plaintiffs, who are the insured.

       49.     Defendant breached its duty of good faith and fair dealing by:

               a.      Failing to provide a reasonable basis for denial or underpayment of the
                       Claim; and /or,

               b.      Failing to determine whether there was a reasonable basis for denial or
                       delay of the Claim.

Arnold, 725 S.W. 2d at 167.

       50.     Defendant systematically and routinely denies or underpays valid claims to the

detriment of its policyholders. As set forth above, the wrongful acts and omissions State Farm

committed in this case, or similar acts and omissions, occur with such frequency that they


Rexie Perez and Besy Perez – POP with Disc – Allstate                                       Page 10
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 12 of 33



constitute a general business practice of Defendant with regard to handling of these types of

claims.

          51.   By virtue of its systematic wrongful denials, Defendant compels its policyholders

to seek legal representation and initiate and maintain a suit to recover an amount due under the

policy by offering nothing or substantially less than the amount that will be recovered by a suit

brought by the insured.

          52.   Defendant failed to adopt or implement reasonable standards for prompt

investigation of claims arising under its policies or is deliberately adopting standards calculated

to maximize its profit to the detriment of its policyholders. Defendant is knowingly directing its

personnel, agents and/or adjusters to undervalue or underpay valid claims.

          53.   Defendant knowingly committed the act of denying and/or underpaying claims

without a reasonable basis, therefore, Plaintiffs are entitled to actual and exemplary damages at

law.

                                         KNOWLEDGE

          54.   Plaintiffs incorporate by reference all facts and circumstances set forth under the

foregoing paragraphs.

          55.   Each of the acts as set forth in each of the afore-mentioned causes of action,

together and singularly, were done “knowingly” as that term is used in the Texas Insurance Code

and were a producing cause of Plaintiffs’ damages described herein.

                             ECONOMIC / ACTUAL DAMAGES

          56.   Plaintiffs sustained the following economic / actual damages as a result of the

actions and/or omissions of Defendant described hereinabove:




Rexie Perez and Besy Perez – POP with Disc – Allstate                                      Page 11
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 13 of 33



               (a)     Out-of-pocket expenses;

               (b)     Loss of the "benefit of the bargain."

               (c)     Diminished or reduced market value.

               (d)     Costs of repairs.

               (e)     Remedial costs and/or costs of completion.

               (f)     Reasonable and necessary engineering or consulting fees.

                                             DAMGES

       57.     Plaintiffs would show that all the aforementioned causes of action, taken together

and singularly, establish the producing causes of the damages sustained by Plaintiffs.

       58.     Plaintiffs’ damages have yet to be fully addressed or repaired since the incident,

causing further damage to the Property and causing undue burden to Plaintiffs. Upon trial of this

case, it will be shown that these damages are a direct result of Defendant’s improperly handling

of the Claim in violation if the laws set forth above.

       59.     For the breach of contract, Plaintiffs are entitled to regain the benefit of the

bargain, which is the amount of the Claim, together with attorneys’ fees.

       60.     As a result of the noncompliance with the Texas Insurance Code Unfair

Settlement Practices provisions, Plaintiffs are entitled to actual damages, which includes the loss

of the contractual benefits that should have been paid pursuant to the Policy, mental anguish,

court costs, and attorneys’ fees. For Defendant’s knowing conduct in violating these laws,

Plaintiffs respectfully request treble damages pursuant to TEX. INS. CODE §541.152.

       61.     Pursuant to TEX. INS. CODE §542.060, as a result of the noncompliance with the

Texas Insurance Code Prompt Payment of Claims provision, Plaintiffs are entitled to the entire

amount of the Claim, eighteen (18) percent interest per annum on the amount of the Claim and


Rexie Perez and Besy Perez – POP with Disc – Allstate                                     Page 12
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 14 of 33



reasonable and necessary attorneys’ fees.

        62.     For the breach of the common-law duty of good faith and fair dealing, Plaintiffs

are entitled to compensatory damages, including all forms of loss resulting from Defendants’

breach, exemplary damages and damages for emotional distress.

        63.     As a result of the necessity in engaging the service of an attorney to prosecute this

Claim, Plaintiffs are entitled to recover a sum for the reasonable and necessary services of

Plaintiffs’ attorneys in the preparation and trial of this action, including any appeals to the Court

of Appeals and/or the Supreme Court of Texas.

        64.     Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiffs are seeking

only monetary relief of $75,000.00, including damages of any kind, penalties, costs, expenses,

pre-judgment interest, and attorneys’ fees.

                           RESERVATION OF APPRAISAL RIGHTS

        65. By filing this lawsuit herein, Plaintiffs do not waive, and expressly reserve their right

under the policy to demand an appraisal for determination of the actual cash value amount of

loss and replacement cost value amount of loss with respect to the property damage claims

Plaintiffs assert in this lawsuit.

                                     ARRIFRMATIVE DEFENSES

        66. Waiver. Defendant has waived certain policy conditions, duties imposed on the

plaintiff, and terms of coverage of the insurance policy at issue.

        67. Contra Proferuntum. Defendant’s contract is unilateral and in the event of ambiguity

must be held against the drafter.




Rexie Perez and Besy Perez – POP with Disc – Allstate                                       Page 13
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 15 of 33



                                          JURY DEMAND

         68.      Plaintiffs hereby request that all causes of action alleged herein be tried before a

jury, and hereby tender the appropriate jury fee.

                                      WRITTEN DISCOVERY

         69. Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs requests that Defendant

disclose the information or material described in Rule 194.2, within 50 days of service of these

requests.

         70. In addition to the content subject to disclosure under Rule 194.2, Plaintiffs request

disclosure of all documents, electronic information, and tangible items that the Defendant has in

its possession, custody, or control and may use to support Defendant’s claims or defenses.

         71. Defendant is also requested to respond to the attached interrogatories and requests for

production within fifty (50) days, in accordance with the instructions stated therein.

                                 NOTICE OF AUTHENTICATION

         72. You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiffs intend to use all

documents exchanged and produced between the parties, including but not limited to

correspondence and discovery responses during the trial of the above-entitled and numbered

cause.

                                               PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that upon

trial hereof, final judgment be rendered for Plaintiffs as follows:

         1) Judgment against Defendant for actual damages, including mental anguish, in an

               amount to be determined by the jury;

         2) Statutory penalties;


Rexie Perez and Besy Perez – POP with Disc – Allstate                                        Page 14
   Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 16 of 33



       3) Treble damages;

       4) Exemplary and punitive damages;

       5) Prejudgment interest as provided by law;

       6) Post-judgment interest as provided by law;

       7) Attorneys’ fees;

       8) Costs of this suit; and

       9) Such other and further relief to which Plaintiffs may be justly entitled.


                                             Respectfully Submitted,

                                             PERRY & SHIELDS LLP
                                             2900 NORTH LOOP W., SUITE 850
                                             HOUSTON, TX 77092
                                             Tel: (713) 955-3102
                                             Fax: (281) 715-3209



                                             By:
                                                   Eddie Lane
                                                   State Bar No. 24067719
                                                   E-Service: elane@perryshields.com
                                                              opresas@perryshields.com

                                                   Attorneys for Plaintiffs




Rexie Perez and Besy Perez – POP with Disc – Allstate                                    Page 15
   Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 17 of 33



                                       INSTRUCTIONS

   A. These discovery request call for your personal and present knowledge, as well as the
      present knowledge of your attorneys, investigators and other agents, and for information
      available to you and them.
   B. Pursuant to the applicable rules of civil procedure, produce all documents responsive to
      these Requests for Production as they are kept in the usual course of business or
      organized and labeled to correspond to the categories in the requests within the time
      period set forth above to Perry & Shields, LLP, 2900 North Loop West, Suite 850,
      Houston, Texas 77092.
   C. If you claim that any document or information which is required to be identified or
      produced by you in any response is privileged, produce a privilege log according to the
      applicable rules of civil procedure.
      1. Identify the document’s title and general subject matter;
      2. State its date;
      3. Identify all persons who participated in its preparation;
      4. Identify the persons for whom it was prepared or to whom it was sent;
      5. State the nature of the privilege claimed; and
      6. State in detail each and every fact upon which you base your claim for privilege.
   D. If you claim that any part or portion of a document contains privileged information,
      redact only the part(s) or portion(s) of the document you claim to be privileged.
   E. If you cannot answer a particular Interrogatory in full after exercising due diligence to
      secure the information to do so, please state so and answer to the extent possible,
      specifying and explaining your inability to answer the remainder and stating whatever
      information or knowledge you have concerning the unanswered portion. Interrogatories
      must be answered under oath and supported by an affidavit.
   F. You are also advised that you are under a duty to seasonably amend your responses if you
      obtain information on the basis of which:
      1. You know the response made was incorrect or incomplete when made or
      2. You know the response, though correct and complete when made, is no longer true
          and complete, and the circumstances.




Rexie Perez and Besy Perez – POP with Disc – Allstate                                  Page 16
   Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 18 of 33




                                        DEFINITIONS

   A. “Defendant,” “ALLSTATE INDEMNITY COMPANY,” “You,” “Your(s),” refers to
      ALLSTATE INDEMNITY COMPANY, its agents, representatives, employees and any
      other entity or person acting on its behalf.
   B. “Defendants” refers to ALLSTATE INDEMNITY COMPANY.
   C. “Plaintiffs” refer to the named Plaintiffs in the above-captioned suit.
   D. “The Property(ies)” or “property(ies)” refers to the property or properties located at
      the address covered by the Policy.
   E. “The Policy(ies)” or “policy(ies)” refers to the policy issued to Plaintiffs by the insurer
      and at issue in this lawsuit.
   F. “The Claim(s)” or “claim” means the claim for insurance benefits submitted by
      Plaintiffs and at issue in this lawsuit, or in a prior claim, as the context may dictate.
   G. “Date of Loss” refers to the date(s) of loss identified in Plaintiffs’ live petition/complaint
      or other written or oral notice, or otherwise assigned to the claim by the insurer.
   H. “Handle” or “Handled” means investigating, adjusting, supervising, estimating,
      managing, settling, approving, supplying information or otherwise performing a task or
      work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial or
      clerical tasks.
   I. “Lawsuit” refers to the above styled and captioned case.
   J. “Communication” or “communications” shall mean and refer to the transmission or
      exchange of information, either orally or in writing, and includes without limitation any
      conversation, letter, handwritten notes, memorandum, inter or intraoffice correspondence,
      electronic mail, text messages, or any other electronic transmission, telephone call,
      telegraph, telex telecopy, facsimile, cable, conference, tape recording, video recording,
      digital recording, discussion, or face-to-face communication.
   K. The term “Document” shall mean all tangible things and data, however stored, as set
      forth in the applicable rules of civil procedure, including, but not limited to all original
      writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
      copies, correspondence, notes, letters, memoranda, intraoffice memoranda, client
      conference reports, files, agreements, contracts, evaluations, analyses, records,
      photographs sketches, slides, tape recordings, microfiche, communications, printouts,
      reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers, loan
      documents, liens, books of accounting, books of operation, bank statements, cancelled
      checks, leases, bills of sale, maps, prints, insurance policies, appraisals, listing
      agreements, real estate closing documents, studies, summaries, minutes, notes, agendas,
      bulletins, schedules, diaries, calendars, logs, announcements, instructions, charts,
      manuals, brochures, schedules, price lists, telegrams, teletypes, photographic matter,
      sound reproductions, however recorded, whether still on tape or transcribed to writing,
      computer tapes, diskettes, disks, all other methods or means of storing data, and any other
      documents. In all cases where originals, prior drafts, identical copies, or nonidentical
      copies are not available; “document” also means genuine, true and correct photo or other
Rexie Perez and Besy Perez – POP with Disc – Allstate                                      Page 17
   Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 19 of 33



        copies of originals, prior drafts, identical copies, or nonidentical copies. “Document” also
        refers to any other material, including without limitation, any tape, computer program or
        electronic data storage facility in or on which any data or information has been written or
        printed or has been temporarily or permanently recorded by mechanical, photographic,
        magnetic, electronic or other means, and including any materials in or on which data or
        information has been recorded in a manner which renders unintelligible without machine
        processing.
   L.   The term “referring” or “relating” shall mean showing, disclosing, averting to,
        comprising, evidencing, constituting or reviewing.
   M.   The singular and masculine form of any noun or pronoun includes the plural, the
        feminine, and the neuter.
   N.   The terms “identification,” “identify,” and “identifying” when used in reference to:
        1. Natural Persons: Means to state his or her full name, residential address, present or
            last known business address and telephone number, and present or last known
            position and business affiliation with you;
        2. Corporate Entities: Means to state its full name and any other names under which it
            does business, its form or organization, its incorporation, its present or last known
            address, and the identity of the officers or other persons who own, operate, or control
            the entity;
        3. Documents: Means you must state the number of pages and nature of the document
            (e.g. letter or memorandum), its title, its date, the name or names of its authors and
            recipients, its present location and custodian, and if any such document was, but no
            longer is, in your possession or control, state what disposition was made of it, the date
            thereof and the persons responsible for making the decision as to such disposition;
        4. Communication: Requires you, if any part of the communication was written, to
            identify the document or documents which refer to or evidence the communication
            and to the extent that the communication was non-written, to identify each person
            participating in the communication and to state the date, manner, place and substance
            of the communication; and
        5. Activity: Requires you to provide a description of each action, occurrence,
            transaction or conduct, the date it occurred, the location at which it occurred, and the
            identity of all persons involved.
   O.   The term “Claim File” means the claim files and “field file(s), “ whether kept in paper or
        electronic format, including but not limited to all documents, file jackets, file notes,
        claims diary or journal entries, log notes, handwritten notes, records of oral
        communications, communications, correspondence, photographs, diagrams, estimates,
        reports, recommendations, invoices, memoranda and drafts of documents regarding the
        Claim.
   P.   The term “Underwriting File” means the entire file, including all documents and
        information used for underwriting purposes even if you did not rely on such documents
        or information in order to make a decision regarding insuring Plaintiffs’ Property.



Rexie Perez and Besy Perez – POP with Disc – Allstate                                       Page 18
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 20 of 33



                             NOTICE OF AUTHENTICATION

       You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiffs intend to use all
documents exchanged and produced between the parties, including but not limited to
correspondence and discovery responses during the trial of the above-entitled and numbered
cause.


                          INTERROGATORIES TO DEFENDANT
Interrogatory No. 1:
Identify all persons answering or supplying any information in answering these interrogatories.

ANSWER:

Interrogatory No. 2:
Identify all persons who were involved in evaluating Plaintiffs’ claims and provide the following
information for each person you identify:

       a. Their name and job title(s) as of the Date of Loss;
       b. Their employer; and
       c. Description of their involvement with Plaintiffs’ Claim.
ANSWER:

Interrogatory No. 3:
If you contend that the some or all of the damages to the Property were not covered loses under
the Policy, describe:

   a. The scope, cause and origin of the damages you contend are not covered losses under the
      Policy; and
   b. The term(s) or exception(s) of the Policy you relied upon in support of your decision
      regarding the Claim.

ANSWER:

Interrogatory No. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

ANSWER:

Interrogatory No. 5:
If you contend that Plaintiffs did not provide you with requested information that was required to
properly evaluate Plaintiffs’ Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

ANSWER:
Rexie Perez and Besy Perez – POP with Disc – Allstate                                     Page 19
    Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 21 of 33



Interrogatory No. 6:
If you contend that Plaintiffs’ acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

ANSWER:

Interrogatory No. 7:
If you contend that Plaintiffs failed to satisfy a condition precedent or covenant of the Policy in
any way, stat the factual basis for your contention(s).

ANSWER:

Interrogatory No. 8:
Identify the date you first anticipated litigation.

ANSWER:

Interrogatory No. 9:
State the factual basis for each of your affirmative defenses.

ANSWER:

Interrogatory No. 10:
If you contend that Plaintiffs failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

ANSWER:

Interrogatory No. 11:
If you contend that Plaintiffs failed to mitigate damages, describe how Plaintiffs failed to do so,
and identify any resulting prejudice.

ANSWER:

Interrogatory No. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
depreciation, stating for each item the criteria used and the age of the item.

ANSWER:




Rexie Perez and Besy Perez – POP with Disc – Allstate                                     Page 20
   Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 22 of 33




                     REQUESTS F OR PRODUCTION TO DEFENDANT

   1. Please produce ALLSTATE INDEMNITY COMPANY’ complete claim files from the
      home, regional and local offices, as well as third party adjusters/adjusting firms regarding
      the subject claim, including copies of the file jackets, “field” files and notes, and drafts of
      documents contained in the file for the premises relating to or arising out of Plaintiff’s
      underlying claim.

   2. Please produce the underwriting files referring or relating in any way to the policy at
      issue in this action, including the file folders in which the underwriting documents are
      kept and drafts of all documents in the file.

   3. Please produce a certified copy of the insurance policy pertaining to the claim made
      subject of this lawsuit, including all underwriting files and insurance applications sent on
      behalf of Plaintiff in their attempt to secure insurance on the Property, which is the
      subject of this suit.

   4. Please produce the electronic diary, including the electronic and paper notes made by
      ALLSTATE INDEMNITY COMPANY’ claims personnel, contractors, and third-party
      adjusters/adjusting firms relating to the Plaintiff’s claim.

   5. Please produce all emails and other forms of communication by and between all parties in
      this matter relating to the underlying event, claim or the Property, which is the subject of
      this suit.

   6. Please produce the adjusting reports, estimates and appraisals prepared concerning
      Plaintiffs’ underlying claim.

   7. Please produce the field notes, measurements and file maintained by the adjuster(s) and
      engineers who physically inspected the Property, which is the subject of this suit.

   8. Please produce the emails, instant messages and internal correspondence pertaining to
      Plaintiffs’ underlying claim.

   9. Please produce the videotapes, photographs and recordings of Plaintiffs or Plaintiffs’
      home, regardless of whether ALLSTATE INDEMNITY COMPANY intends to offer
      these items into evidence at trial.

   10. Please produce all communications, correspondence, documents and emails between any
       and all assigned adjusters and/or agents and the Plaintiffs, not limited to physical or audio
       recordings of all conversations between Plaintiffs and any and all assigned adjusters
       and/or agents.
Rexie Perez and Besy Perez – POP with Disc – Allstate                                       Page 21
   Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 23 of 33



   11. Please produce all audio recordings or transcripts of conversations, calls, text, email or
       any other data sent to and from Plaintiffs by any and all assigned adjusters and/or agents
       after their letter of representation sent by counsel.

   12. Please provide copies of all marketing material sent on behalf of ALLSTATE
       INDEMNITY COMPANY and/or its agents after the date of loss of the Property, which
       is the subject of this suit.

   13. Please provide all correspondence between ALLSTATE INDEMNITY COMPANY and
       its assigned adjuster, and all correspondence between ALLSTATE INDEMNITY
       COMPANY and its assigned agents, after the date of loss of the Property, which is the
       subject of this suit.

   14. Produce your claim handling manual(s) (including operating guidelines) in effect on the
       Date of Loss related to your claim practices, procedures and standards for property losses
       and/or wind and hail storm claims, for persons handling claims on your behalf.

   15. Produce your property claims training manual and materials in effect on the Date of Loss,
       for persons handling, investigating and adjusting claims.

   16. Produce all estimates, drafts of those estimates, reports or memoranda, including drafts of
       the same created for you or by any independent adjusters or adjusting firms in connection
       with the Claim.

   17. Produce all documents you identified, referred to, or relied upon in answering Plaintiffs’
       interrogatories.

   18. To the extent that you claim a privilege over any documents, please provide a privilege
       log in accordance with the Texas Rules of Civil Procedure.




Rexie Perez and Besy Perez – POP with Disc – Allstate                                    Page 22
         Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page Received         24 of 33and E-Filed for Record
                                        Request for Issuance of Service                              7/22/2019 4:54 PM
CASE NUMBER: 19-07-09963
             _______________________________                                                  Melisa Miller, District Clerk
                                                   CURRENT COURT: ___________________________________________
                                                            Montgomery County - DC - County Court at Law #2         Montgomery County, Texas
                                                                                                                    Deputy Clerk, Beth Rogers
Name(s) of Documents to be served: Plaintiffs Original Petition with Written Discovery _____________________________________________

FILE DATE: ____7/22/2019__________________ Month/Day/Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be
Served):
Issue Service to: ALLSTATE INDEMNITY COMPANY _________________________________________
Address of Service: 1999 Bryan Street, Suite 900UITE 900_________________________________________
City, State & Zip:___Dallas, Texas, 75201-3136__________________________________________________
Agent (if applicable) _C/O CT CORPORATION SYSTEM                                   _________________________________
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)
XX        Citation          Citation by Posting              Citation by Publication                     Citations Rule 106
Service       Citation Scire Facias                                Newspaper______________
    Temporary Restraining Order                          Precept                                     Notice
     Protective Order
     Secretary of State Citation ($12.00)                Capias (not an E-Issuance)                  Attachment
     Certiorari                                          Highway Commission ($12.00)
     Commissioner of Insurance ($12.00)                 Hague Convention ($16.00)                     Garnishment
     Habeas Corpus                                      Injunction                                    Sequestration
     Subpoena
    Other (Please Describe) ___________________________________
(See additional Forms or Post Judgment Service)
    SERVICE BY (check one):
    ATTORNEY PICK-UP (phone) __________________                E-Issuance by District Clerk
    MAIL to attorney at: ___________________                  (No Service Copy Fees Charged)
    CONSTABLE                                Note: The email registered with EfileTexas.gov must be
    CERTIFIED MAIL by District Clerk         used to retrieve the E-Issuance Service Documents.
                                             Visit www.hcdistrictclerk.com for more instructions.

XX       CIVIL PROCESS SERVER - Authorized Person to Pick-up: Adrian Lira                               Phone: 832-209-7760

     OTHER, explain ______________________________________________________________________

Issuance of Service Requested By: Attorney/Party Name: _Eddie Lane__Bar # or ID 24067719
_________________________________________________________________________________________
Mailing Address:__2900 North Loop West, Suite 850, Houston, Texas 77092 __________________________
Phone Number:____(713) 955-3102                                             ______________________________________
           Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 25 of 33

                                             CITATION
Cause Number: 19-07-09963

Clerk of the Court                                      Attorney Requesting Service
Melisa Miller                                           Eddie R. Lane
P.O. Box 2985                                           2900 N Loop W Ste 850
Conroe, Texas 77305                                     Houston TX 77092
                                   THE STATE OF TEXAS
NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To:    Allstate Indemnity Company
       Registered Agent CT Corporation Systems
       1999 Bryan ST
       STE 900
       Dallas TX 75201-3136


You are hereby commanded to appear by filing a written answer to the Plaintiffs' Original Petition with
Written Discovery at or before 10:00 A.M. of the Monday next after the expiration of twenty days after the
date of service of this citation before the Honorable County Court at Law #2 Montgomery County, Texas
at the Courthouse of said County in Conroe, Texas.

Said Plaintiffs' Original Petition with Written Discovery was filed in said court on this the 22nd day of July,
2019 numbered 19-07-09963 on the docket of said court, and styled, Rexie Perez, Besy Perez VS. Allstate
Indemnity Company

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiffs' Original
Petition with Written Discovery accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 23rd day of July, 2019.


                                                             Melisa Miller, District Clerk
                                                             Montgomery County, Texas
                                                                 f/c user:RR
                                                             By:_____________________________________
                                                                 Issued  07/23/2019 16:08:05
                                                             Ryan Rendon, Deputy
           Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 26 of 33
OFFICER’S RETURN
Cause No. 19-07-09963                       Court No: County Court at Law #2
Style: Rexie Perez, Besy Perez VS. Allstate Indemnity Company
To:           Allstate Indemnity Company
Address:      Registered Agent CT Corporation Systems
              1999 Bryan ST
              STE 900
              Dallas TX 75201-3136

Came to hand the ___day of ____________, 20__, at _______ o’clock, and executed in _________________
County, Texas by delivering to each of the within named defendants in person, a true copy of this citation
with the date of delivery endorsed thereon, together with the accompanying copy of the Plaintiffs'
Original Petition with Written Discovery at the following times and places, to wit:
Name                 Date/Time             Place, Course and distance from Courthouse
______________       ____________          _____________________________________________________
Manner of service: ________________________________________________________________________
*And not executed as to the defendants(s) ____________________________________________________
The diligence used in finding said defendant(s) being:
_________________________________________________________________________________________
And the cause of failure to execute this process is:
_________________________________________________________________________________________
And information received as to the whereabouts of said defendant(s) being:
_________________________________________________________________________________________
FEES:
Serving Petition and Copy $_________
                                                      ________________________OFFICER
TOTAL                        $_________
                                                         ____________________County, Texas
                                                        By: ________________________, Deputy
AFFIANT
Complete if you are a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with
Rule 107: the officer, or authorized person who services, or attempts to serve a citation shall sign and
return. The return must either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the
statement below in substantially the following form:              _________________________________
My full name is _____________________________________             Declarant/Authorized Process Server
My date of birth is ___/___/____, and my address is               _________________________________
_____________________________________________________.            ID# & Exp. Of Certification
I DECLARE UNDER PENALTY OF PERJURY THAT THE
FOREGOING IS TRUE AND CORRECT                                     SWORN AND SUBSCRIBED ON
Executed in___________________, County, State of
__________, on the _____day of ________________, 20____.          ________________________________
                                                                  DATE
___________________________________
Declarant/Authorized Process Server
___________________________
ID# & Exp. Of Certification                                       ________________________________
                                                                  NOTARY
Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page Received
                                                               27 of 33and E-Filed for Record
                                                                                7/30/2019 11:15 AM
                                                                         Melisa Miller, District Clerk
                                                                        Montgomery County, Texas
                                                                      Deputy Clerk, Vanessa Medina
Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 28 of 33
     Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page Received
                                                                    29 of 33and E-Filed for Record
                                                                                                   8/13/2019 9:28 AM
                                                                                           Melisa Miller, District Clerk
                                                                                          Montgomery County, Texas
                                                                                        Deputy Clerk, Vanessa Medina

                                                   CAUSE NO. 19-07-09963

   REXIE PEREZ AND BESY PEREZ,                                   IN THE COUNTY COURT
   Plaintiffs

   VS.
                                                                 COUNTY COURT AT LAW NO. 2
   ALLSTATE INDEMNITY COMPANY
   Defendant

                                                                 MONTGOMERY COUNTY, TEXAS

        DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW ALLSTATE INDEMNITY COMPANY, Defendant in the above styled

and numbered cause of action, and in response to the complaints filed against it, would respectfully

show unto this Honorable Court and Jury as follows:

                                                          I.

                                                    GENERAL DENIAL

          At this time, Defendant asserts a general denial to Plaintiffs’ Original Petition and all

amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,

and respectfully requests the Court and jury to require Plaintiffs to prove the claims, charges and

allegations, by a preponderance of the evidence, as required by the Constitution and the laws of

the State of Texas.

                                                           II.

                                                    SPECIFIC DENIALS

          Plaintiffs’ claims are barred or limited, in whole or in part, by policy exclusions and/or

limitations which are listed in the policy made the basis of this suit.

          Plaintiffs failed to comply with certain conditions precedent to the policy prior to filing



 Perez, et al. vs. Allstate                                                                 Page 1 of 4
 Defendant’s Original Answer and Request for Disclosure
 0472941848.1
     Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 30 of 33



this lawsuit.

          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under

applicable state law.

          Defendant hereby gives notice that it intends to rely upon such other defenses as may become

available or apparent during the course of discovery and thus reserve the right to amend this answer.

                                                           III.

          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiffs disclose

within thirty days of service of this request, the information and material described in Rule 194.2(a)

through (l).

          If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,

Defendant further requests disclosure of any and all documents, electronic information, and

tangible items that you have in your possession, custody or control and which may be used to

support your claims or defenses.

                                                          IV.

          Defendant, formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil

Procedure and tenders the jury fee.

                                                          V.

                               DESIGNATED E-SERVICE EMAIL ADDRESS

          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic

service email address, and service through any other email address will be considered invalid.

          WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiffs recover nothing



 Perez, et al. vs. Allstate                                                                     Page 2 of 4
 Defendant’s Original Answer and Request for Disclosure
 0472941848.1
     Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 31 of 33



of and from the Defendant by reason of this suit, that Defendant be discharged without delay, with costs of

court, and for such other and further relief, both general and special, at law and in equity, to which

Defendant may be justly entitled, and for which Defendant will in duty bound, forever pray.

                                                          Respectfully submitted,

                                                          SUSAN L. FLORENCE & ASSOCIATES




                                                          KIMBERLY BLUM
                                                          TBN: 24092148

                                                          811 Louisiana St Ste 2400
                                                          Houston, TX 77002-1401
                                                          HoustonLegal@allstate.com
                                                          (713) 336-2812
                                                          (877) 684-4165 (fax)

                                                          ATTORNEY FOR DEFENDANT
                                                          ALLSTATE INDEMNITY COMPANY




 Perez, et al. vs. Allstate                                                                      Page 3 of 4
 Defendant’s Original Answer and Request for Disclosure
 0472941848.1
     Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 32 of 33



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendant’s Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendant’s Original Answer has been delivered to all interested parties on the 13th day

of August, 2019, to:

Eddie Lane, Esq.
Perry & Shields LLP
2900 N Loop W Ste 850
Houston TX 77092                                          VIA E-SERVE




                                                          KIMBERLY BLUM




 Perez, et al. vs. Allstate                                                                        Page 4 of 4
 Defendant’s Original Answer and Request for Disclosure
 0472941848.1
     Case 4:19-cv-03245 Document 1-3 Filed on 08/28/19 in TXSD Page 33 of 33AND FILED
                                                                RECEIVED
                                                                    FOR RECORD
                                                                  8.13.19 11:46 am
                                                               Melisa Miller, District Clerk
                            CAUSE NO. 19-07-09963              Montgomery County, Texas
REXIE PEREZ; BESY PEREZ                                  §                            IN THE COUNTY COURT
                                                         §
VS                                                       §                             AT LAW NUMBER TWO
                                                         §
ALLSTATE INDEMNITY COMPANY                               §               MONTGOMERY COUNTY, TEXAS

                                        DOCKET CONTROL ORDER

         It is ordered adjudged and decreed that the following deadlines shall apply to this case, said
deadlines shall continue to be in effect upon any change in the trial date. Any date that falls on a weekend
or legal holiday (as determined by Montgomery County Commissioners Court) shall be moved to the next
day. Failure to appear as required for any docket will result in dismissal of the case with no further
notice. MEDIATION BEFORE CALL-IN IS ORDERED.


1.        75 DAYS PRIOR TO TRIAL                      PLAINTIFF’S EXPERTS DISCLOSURE DEADLINE

2.        45 DAYS PRIOR TO TRIAL                      DEFENDANT’S EXPERT DISCLOSURE DEADLINE

3.        15 DAYS PRIOR TO TRIAL                      EXPERT CHALLENGES DEADLINE
                                                      All objecting to qualifications must be filed and
                                                      presented in oral hearing to the Court by this date.

4.        10 DAYS PRIOR TO TRIAL                      SUMMARY JUDGMENT DEADLINE
                                                      Must be presented to the Court by this date.

5.        TUESDAY PRIOR TO TRIAL                      CALL IN ANNOUNCEMENT DOCKET
                                                      All parties must contact the Court Administrator
                                                      by telephone at 936.539.7832 to make trial
                                                      announcements by noon.

6.        FRIDAY PRIOR TO TRIAL                         PRE TRIAL CONFERENCE
                                                        ONLY THOSE PARTIES NOTIFIED BY THE COURT
                                                        AFTER CALL IN DOCKET SHALL APPEAR
     a.   If a jury fee has been paid, a proposed jury charge must be filed by this date. The jury charge must be
          provided to the Court in electronic format.
     b.   All contested motions for continuance will be heard at this time.
     c.   All motions in limine must be in writing and will be heard at this time. A separate proposed limine order
          must be filed with the motion.

11/18/2019 at 9:00 a.m.                               -TRIAL (Trials on call for two weeks)
                                                      ONLY THOSE PARTIES NOTIFIED BY THE COURT
                                                      AT PRE-TRIAL CONFERENCE SHALL APPEAR

Signed on this the 13th day of August, 2019.

                                                      _______________________________________
                                                      Judge Claudia Laird

Sent to: 281-715-3209; 877-684-4165
